Title: From Thomas Jefferson to Benjamin Franklin, 14 August 1786
From: Jefferson, Thomas
To: Franklin, Benjamin



Dear Sir
Paris Aug. 14. 1786.

I received your favor of March 20. and much satisfaction from it. I had been alarmed with the general cry that our commerce was in distress, and feared it might be for want of markets. But the high price of commodities shews that markets are not wanting. Is it not yet possible however that these high prices may proceed from the smallness of the quantity made, and that from the want of labourers? It would really seem as if we did not make produce enough for home consumption, and of course had none superfluous to exchange for foreign articles. The price of wheat for instance shews it is not exported, because it could not at such a price enter into competition at a foreign market with the wheat of any other nation.
I send you some packets which have been put into my hands to be forwarded for you. I cannot send your Encyclopedie by the same conveyance, because it is by the way of England. Nothing worth reading has come from the press I think since you left us. There are one or two things to be published soon, which being on the subject of America, may be grateful to you, and shall be sent.
Europe enjoys a perfect repose at present. Venice and the two empires seem to be pecking at the Turks, but only in such a degree as may keep alive certain pretensions for commencing war when they shall see the occasion fit. Whether this will be immediately on the death of the K. of Prussia remains to be seen. That event must happen soon. By the little attention paid by this country to their land army it would seem as if they did not apprehend a war on that element. But to the increase and arrangement of their navy they are very attentive. There is no longer a doubt but that the harbour of Cherbourg will be completed, will be a most excellent one and capable of containing the whole navy of France. By having two outlets, vessels may enter and sally with every wind, while in  the opposite ports of England particular winds are necessary.—Our peace with Marocco is probably signed by this time. We are indebted for it to the court of Spain. Algiers, Tunis and Tripoli will continue hostile according to present appearances.
Your friends here, within the circle of my acquaintance, are well, and often enquire after you. No interesting change that I recollect has taken place among them. Houdon has just received the block of marble for Genl. Washington’s statue. He is married since his return. Trumbul, our young American painter is come here to have his Death of Montgomery and Battle of Bunker’s hill engraved. I will beg leave to place here my friendly respects to young Mr. Franklin and assurances of the esteem and regard with which I have the honour to be Dear Sir your most obedient & most humble servant,

Th: Jefferson

